                 Case 2:20-cv-08567-VAP-PD Document 1-4 Filed 09/18/20 Page 1 of 13 Page ID #:37

Electronically FILED by Superior Court of California, County of Los Angeles on 09/16/2020 01:19 PM Sherri R. Carter, Executive Officer/Clerk of Court, by R. Yanez,Deputy Clerk


                          1    David L. Cheng (SBN 240926)
                               Min K. Kim (SBN 305884)
                          2    FORD & HARRISON LLP
                               350 S. Grand Avenue, Suite 2300
                          3    Los Angeles, CA 90071
                               Telephone: (213) 237-2400
                          4    Facsimile: (213) 237-2401

                          5    Attorneys for Defendants,
                               DENNY’S, INC. and DFO, LLC
                          6

                          7

                          8                             SUPERIOR COURT OF THE STATE OF CALIFORNIA
                          9                               COUNTY OF LOS ANGELES, CENTRAL DISTRICT
                      10

                      11      ROBERTO CARDENAS, an individual,                                         CASE NO.: 20STCV30280
                                                                                                       Assigned to Hon. Fernando L. Aenlle-Rocha,
                      12                                 Plaintiff,                                    Dept. 39
                      13               v.
                                                                                                       DEFENDANT DENNY’S, INC.’S ANSWER
                      14      DENNY’S, INC., a Florida corporation;                                    TO PLAINTIFF’S UNVERIFIED
                              DFO, LLC, a Delaware limited liability                                   COMPLAINT
                      15      company; and DOES 1 through 50,
                              inclusive,
                      16                                                                               Complaint Filed: August 11, 2020
                                                         Defendants.
                      17

                      18

                      19               Defendant Denny’s, Inc. (“Defendant”), by and through their counsel of record, hereby

                      20      answers the unverified Complaint (“Complaint”) of Plaintiff Roberto Cardenas (“Plaintiff”) as

                      21      follows:

                      22                                                              GENERAL DENIAL

                      23               Pursuant to the provisions of California Code of Civil Procedure section 431.30(d),

                      24      Defendant denies generally and specifically each and every allegation contained in the Complaint.

                      25      In addition, Defendant denies that Plaintiff has sustained, or will sustain, any loss or damage in the

                      26      manner alleged, or otherwise, by reason of any act or omission, or any other conduct or absence

                      27      thereof, on the part of Defendant or anyone acting on its behalf. Without conceding that it has the

                      28      burden of proof or persuasion, Defendant also asserts the following Affirmative Defenses:
 F ORD & H ARRISON
        LLP
   ATTO RNEY S AT LAW
                              WSACTIVELLP:11725065.1                                                 1
   WAS HI NG TO N, D.C.                                                        DEFENDANT DENNY’S, INC.’S ANSWER
               Case 2:20-cv-08567-VAP-PD Document 1-4 Filed 09/18/20 Page 2 of 13 Page ID #:38



                      1                                      AFFIRMATIVE DEFENSES

                      2                                  FIRST AFFIRMATIVE DEFENSE

                      3                            (Facts Insufficient to State Any Cause of Action)

                      4           1.      The Complaint as a whole, and each purported cause of action alleged therein, fails

                      5   to state facts sufficient to constitute any cause of action against Defendant upon which relief may

                      6   be granted.

                      7                                 SECOND AFFIRMATIVE DEFENSE

                      8                                         (Statute of Limitations)

                      9           2.      The Complaint as a whole, and each purported cause of action alleged and remedy
                     10   sought therein, is barred in whole or in part by the applicable statute of limitations, including but

                     11   not limited to Code of Civil Procedure sections 335.1, 338, 339, 340 and 343; California Labor

                     12   Code section 203; California Government Code sections 12960(d) and 12965(b); and California

                     13   Business and Professions Code section 17208.

                     14                                  THIRD AFFIRMATIVE DEFENSE

                     15                                            (Lack of Standing)

                     16           3.      Plaintiff’s claims and allegations, including, but not limited to, his allegations

                     17   regarding his prayer for recovery are barred, in whole or in part, because Plaintiff lacks standing

                     18   to assert or recover them or for which Plaintiff is not afforded a private right of action.

                     19                                FOURTH AFFIRMATIVE DEFENSE
                     20                                           (Failure to Mitigate)

                     21           4.      Without admitting any facts pled by Plaintiff, Defendant alleges that if Plaintiff

                     22   has sustained any loss, injury or damages either as alleged in the Complaint or at all, which

                     23   Defendant expressly denies, the same were directly and proximately caused and/or exacerbated

                     24   by Plaintiff’s own conduct, promises and representations to Defendant, and failure to take actions

                     25   to mitigate these losses, injuries, or damages.

                     26   ///

                     27   ///
                     28   ///
F ORD & H ARRISON
       LLP
 ATTO RNEY S AT LAW
                          WSACTIVELLP:11725065.1                            2
    LOS A NG EL ES                                           DEFENDANT DENNY’S, INC.’S ANSWER
               Case 2:20-cv-08567-VAP-PD Document 1-4 Filed 09/18/20 Page 3 of 13 Page ID #:39



                      1                                  FIFTH AFFIRMATIVE DEFENSE

                      2                                                 (Waiver)

                      3           5.      The Complaint, and each purported cause of action alleged therein, is barred on the

                      4   ground that Plaintiff has expressly and/or impliedly waived the right to assert such causes of

                      5   action by virtue of his verbal and/or written expressions or conduct.

                      6                                  SIXTH AFFIRMATIVE DEFENSE

                      7                                                 (Laches)

                      8           6.      Plaintiff is barred from proceeding with this action on the ground that Plaintiff is

                      9   guilty of laches in failing to timely commence this action, which has prejudiced Defendant in its
                     10   ability to discover adequate witnesses, testimony, facts, and evidence to support Defendant’s

                     11   defenses.

                     12                                SEVENTH AFFIRMATIVE DEFENSE

                     13                                       (After-Acquired Evidence)

                     14           7.      Plaintiff’s claims and damages, if any, are barred, in whole or in part, by the

                     15   doctrine of after-acquired evidence.

                     16                                 EIGHTH AFFIRMATIVE DEFENSE

                     17                                             (Unclean Hands)

                     18           8.      Defendant is informed and believes and thereon alleges that Plaintiff, by his own

                     19   conduct, is guilty of unclean hands, which completely bars or reduces recovery, if any, to which
                     20   he may be entitled, all in accordance with proof at trial.

                     21                                  NINTH AFFIRMATIVE DEFENSE

                     22                                                (Consent)

                     23           9.      The Complaint, and each purported cause of action alleged therein, is barred on the

                     24   ground that at all times alleged in the Complaint, Plaintiff expressly or impliedly assented to,

                     25   ratified, or concurred with the conduct alleged to be unlawful.

                     26   ///

                     27   ///
                     28   ///
F ORD & H ARRISON
       LLP
 ATTO RNEY S AT LAW
                          WSACTIVELLP:11725065.1                           3
    LOS A NG EL ES                                          DEFENDANT DENNY’S, INC.’S ANSWER
               Case 2:20-cv-08567-VAP-PD Document 1-4 Filed 09/18/20 Page 4 of 13 Page ID #:40



                      1                                 TENTH AFFIRMATIVE DEFENSE

                      2                            (Failure to Exhaust Administrative Remedies)

                      3           10.     Plaintiff failed to exhaust available administrative remedies and is therefore

                      4   precluded from obtaining any relief under his claims in the Complaint.

                      5                              ELEVENTH AFFIRMATIVE DEFENSE

                      6                                (Speculative Damages and/or Penalties)

                      7           11.     Plaintiff is precluded from recovering the damages alleged in the Complaint

                      8   because those damages and/or penalties are too vague, ambiguous, excessive, unreasonable,

                      9   uncertain and speculative to permit recovery.
                     10                               TWELFTH AFFIRMATIVE DEFENSE

                     11                                                (Release)

                     12           12.     The Complaint, and each purported cause of action alleged therein, is barred on the

                     13   ground that Plaintiff has released and waived any and all claims he may have against Defendant.

                     14                             THIRTEENTH AFFIRMATIVE DEFENSE

                     15                                     (Compliance and Good Faith)

                     16           13.     Defendant asserts that the Complaint, and each purported cause of action

                     17   contained therein, is barred in whole or in part because Defendant exercised reasonable care and

                     18   compensated Plaintiff in a manner that Defendant believed, in good faith, complied with the

                     19   applicable laws and provisions, including the Labor Code and the IWC Wage Orders. As such, a
                     20   good faith dispute exists as to alleged monies, wages and/or penalties owed. Moreover, any

                     21   alleged deficiencies were subject to cure, and therefore any penalties would be barred.

                     22                            FOURTEENTH AFFIRMATIVE DEFENSE

                     23                                         (Lack of Knowledge)

                     24           14.     Defendant alleges that the Complaint, and each purported cause of action

                     25   contained therein, is barred in whole or in part and limited by its lack of actual or constructive

                     26   knowledge. Plaintiff did not inform Defendant of any alleged retaliation, emotional distress,

                     27   failure to pay for overtime, failure to provide meal and/or rest periods, inclusive of any of
                     28   Plaintiff’s claims in this lawsuit, prior to filing a lawsuit. Plaintiff, therefore, did not provide
F ORD & H ARRISON
       LLP
 ATTO RNEY S AT LAW
                          WSACTIVELLP:11725065.1                          4
    LOS A NG EL ES                                          DEFENDANT DENNY’S, INC.’S ANSWER
               Case 2:20-cv-08567-VAP-PD Document 1-4 Filed 09/18/20 Page 5 of 13 Page ID #:41



                      1   Defendant with an opportunity to correct any alleged violations and provide the appropriate

                      2   remedy, if any, to Plaintiff prior to the time the Complaint was filed.

                      3                              FIFTEENTH AFFIRMATIVE DEFENSE

                      4                  (Good Faith Belief Acting Under Legal Right in Permissible Way)

                      5           15.     Defendant asserts that in good faith and without fraud, oppression or malice

                      6   against Plaintiff or his rights, it believed it was acting under a legal right and did no more than

                      7   insist upon these legal rights in a permissible way.

                      8                              SIXTEENTH AFFIRMATIVE DEFENSE

                      9                                       (Conduct of Other Parties)
                     10           16.     Defendant alleges the Complaint, and each purported cause of action contained

                     11   therein, or some of them, are barred because Defendant is informed and believes, and thereon

                     12   alleges, that any damages allegedly incurred by Plaintiff as a result of Defendant’s acts, errors,

                     13   representations or omissions were caused or contributed to in whole or in part by the acts, errors,

                     14   representations and/or omissions of persons other than Defendant, and Plaintiff's recovery, if any,

                     15   should be exclusively against such others and not against Defendant.

                     16                            SEVENTEENTH AFFIRMATIVE DEFENSE

                     17                                             (Mixed Motive)

                     18           17.     In the event that Plaintiff proves any wrongful acts by Defendant, the adverse

                     19   employment actions about which Plaintiff complains would have been the same even if the
                     20   alleged wrongful motive played no role.

                     21                             EIGHTEENTH AFFIRMATIVE DEFENSE

                     22                                        (Pre-existing Condition)

                     23           18.     To the extent Plaintiff suffered any symptoms of mental or emotional distress or

                     24   injury, they were the result of pre-existing psychological disorders or alternative concurrent

                     25   causes, and not the result of any act or omission of Defendant.

                     26   ///

                     27   ///
                     28   ///
F ORD & H ARRISON
       LLP
 ATTO RNEY S AT LAW
                          WSACTIVELLP:11725065.1                           5
    LOS A NG EL ES                                          DEFENDANT DENNY’S, INC.’S ANSWER
               Case 2:20-cv-08567-VAP-PD Document 1-4 Filed 09/18/20 Page 6 of 13 Page ID #:42



                      1                             NINETEENTH AFFIRMATIVE DEFENSE

                      2                                     (Intervening Acts of Others)

                      3           19.     Defendant alleges that the injuries and damages sustained by Plaintiff were

                      4   proximately caused by the intervening and superseding actions of others, which intervening and

                      5   superseding actions bar and/or diminish Plaintiff’s recovery, if any, against Defendant.

                      6                              TWENTIETH AFFIRMATIVE DEFENSE

                      7                                 (Avoidable Consequences Doctrine)

                      8           20.     Defendant asserts, without admitting that it engaged in any of the acts or conduct

                      9   attributed to it in the Complaint, that Plaintiff’s claims and damages are barred in whole or in part
                     10   by Plaintiff’s failure to take reasonable and necessary steps to avoid the harm and/or

                     11   consequences he allegedly suffered. Plaintiff is barred from recovering any damages that he

                     12   could have been avoided with reasonable effort by, inter alia, taking advantage of Defendant’s

                     13   internal complaint procedures.

                     14                            TWENTY-FIRST AFFIRMATIVE DEFENSE

                     15    (Plaintiff was Authorized and Permitted to Take All Legally-Required Meal/Rest Periods)

                     16           21.     Defendant alleges that Plaintiff was authorized and permitted to take all legally-

                     17   required meal and/or rest periods; and Defendant did not prevent, coerce, or dissuade Plaintiff

                     18   from taking said meal and/or rest periods or otherwise encourage or incentivize Plaintiff to forego

                     19   taking said meal and/or rest periods.
                     20                            TWENTY-SECOND AFFIRMATIVE DEFENSE

                     21                                 (Lawful Part of Business Operations)

                     22           22.     Defendant alleges the Complaint, and each purported cause of action contained

                     23   therein, is barred because the alleged conduct, if true, would be an essential lawful part of

                     24   Defendant’s business operations and/or consistent with industry practice.

                     25                            TWENTY-THIRD AFFIRMATIVE DEFENSE

                     26                                               (Estoppel)

                     27           23.     By virtue of his conduct, Plaintiff should be estopped from asserting any of the
                     28   causes of action in the Complaint against Defendant.
F ORD & H ARRISON
       LLP
 ATTO RNEY S AT LAW
                          WSACTIVELLP:11725065.1                          6
    LOS A NG EL ES                                          DEFENDANT DENNY’S, INC.’S ANSWER
               Case 2:20-cv-08567-VAP-PD Document 1-4 Filed 09/18/20 Page 7 of 13 Page ID #:43



                      1                            TWENTY-FOURTH AFFIRMATIVE DEFENSE

                      2                            (Failure to Set Forth Facts for Punitive Damages)

                      3            24.    As a separate and affirmative defense to the Complaint, and to each and every

                      4   alleged cause of action contained therein, Defendant asserts, without admitting that it engaged in

                      5   any of the acts or conduct attributed to it in the Complaint, that Plaintiff's Complaint fails to set

                      6   forth facts sufficient to establish a claim for punitive or exemplary damages.

                      7                             TWENTY-FIFTH AFFIRMATIVE DEFENSE

                      8                                           (Business Necessity)

                      9            25.    Any recovery on Plaintiff’s Complaint is barred on the ground that every action
                     10   taken with respect to Plaintiff was done out of business necessity.

                     11                             TWENTY-SIXTH AFFIRMATIVE DEFENSE

                     12                                         (No Protected Activity)

                     13            26.    As a separate and affirmative defense to the Complaint, and to each alleged cause

                     14   of action contained therein, Defendant asserts that Plaintiff did not engage in protected activity,

                     15   including but not limited to any activity protected under California’s Government and Labor

                     16   Codes.

                     17                            TWENTY-SEVENTH AFFIRMATIVE DEFENSE

                     18                                          (Failure to Perform)

                     19            27.    As a separate and affirmative defense to the Complaint, and to each and every
                     20   alleged cause of action contained therein, Defendant asserts that Plaintiff’s claims are barred in

                     21   that he failed to perform his obligations existing under statute.

                     22                            TWENTY-EIGHTH AFFIRMATIVE DEFENSE

                     23                                       (Workers' Compensation)

                     24            28.    The Complaint, and each purported cause of action alleged therein, is barred to the

                     25   extent that Plaintiff asserts a claim or claims for emotional distress, pain and suffering, mental

                     26   pain and anguish, humiliation, embarrassment, and anxiety, his claims are barred by the exclusive

                     27   remedy provisions of the California Workers' Compensation Act.
                     28   ///
F ORD & H ARRISON
       LLP
 ATTO RNEY S AT LAW
                          WSACTIVELLP:11725065.1                           7
    LOS A NG EL ES                                          DEFENDANT DENNY’S, INC.’S ANSWER
               Case 2:20-cv-08567-VAP-PD Document 1-4 Filed 09/18/20 Page 8 of 13 Page ID #:44



                      1                             TWENTY-NINTH AFFIRMATIVE DEFENSE

                      2             (Defendant Fully Performed All Duties and Obligations Owed to Plaintiff)

                      3           29.     As a separate and affirmative defense to the Complaint, and to each and every

                      4   alleged cause of action contained therein, Defendant alleges that any duty or obligation,

                      5   contractual, statutory or otherwise, which Plaintiff claims was owed to him by Defendant has

                      6   been fully and faithfully performed, satisfied, and/or discharged.

                      7                                THIRTIETH AFFIRMATIVE DEFENSE

                      8                            (Failure to Comply with the Employer’s Directions)

                      9           30.     Without admitting any facts pled by Plaintiff, Defendant asserts that if Plaintiff has
                     10   sustained any loss, injury or damages either as alleged in the Complaint or at all, which

                     11   Defendant expressly denies, Plaintiff failed to comply with the directions of Defendant

                     12   concerning the service on which it was engaged and such obedience to Defendant’s directions

                     13   was neither impossible nor unlawful and would not impose new and unrealistic burdens. To the

                     14   extent Plaintiff has sustained any loss, injury or damages as alleged in the Complaint, they were

                     15   directly and proximately caused and/or exacerbated by Plaintiff’s own conduct, promises and

                     16   representations to Defendant, and failure to take actions to mitigate these losses, injuries, or

                     17   damages. To the extent that Plaintiff failed to follow Defendant’s directions regarding meal

                     18   periods, rest periods, he is barred from seeking recovery pursuant to California Labor Code

                     19   section 2856.
                     20                              THIRTY–FIRST AFFIRMATIVE DEFENSE

                     21             (No Violation of Any Constitutional Provision, State Statute or Regulation)

                     22           31.     As a separate and affirmative defense to the Complaint, and to each and every

                     23   alleged cause of action contained therein, Defendant asserts, without admitting that it engaged in

                     24   any of the acts or conduct attributed to it in the Complaint, that Plaintiff’s causes of action are

                     25   barred because Defendant did not violate any constitutional provision, state statute, regulation, or

                     26   other substantial public policy of the State of California as alleged in the Complaint. To the

                     27   contrary, Defendant has fully and faithfully performed, satisfied, and/or discharged any duty or
                     28   obligation – contractual, statutory or otherwise – that Plaintiff claims Defendant owed to him.
F ORD & H ARRISON
       LLP
 ATTO RNEY S AT LAW
                          WSACTIVELLP:11725065.1                           8
    LOS A NG EL ES                                           DEFENDANT DENNY’S, INC.’S ANSWER
               Case 2:20-cv-08567-VAP-PD Document 1-4 Filed 09/18/20 Page 9 of 13 Page ID #:45



                      1                             THIRTY–SECOND AFFIRMATIVE DEFENSE

                      2                               (No Authorization, Adoption, or Ratification)

                      3           32.     Defendant asserts that the Complaint, and each purported cause of action

                      4   contained therein, or some of them, are barred because assuming arguendo that Plaintiff’s

                      5   allegations are true, such allegations were committed outside the course and scope of

                      6   employment, were not authorized, adopted or ratified by Defendant, and/or Defendant did not

                      7   know, nor should it have known of such conduct.

                      8                              THIRTY- THIRD AFFIRMATIVE DEFENSE

                      9                                (Penalties and Premium Pay Not Available)
                     10           33.     Plaintiff’s claims for penalties, including but not limited to penalties under Labor

                     11   Code sections 226 and 203 are barred in whole or in part, because Plaintiff has not alleged, and

                     12   cannot allege, facts demonstrating that Defendant’s conduct was willful or harmful. Without

                     13   admitting any facts pled in the Complaint, Defendant asserts that it engaged in lawful conduct

                     14   that was with cause and justification, and Defendant is not liable for any purported injuries or

                     15   claims which Plaintiff now alleges.

                     16                             THIRTY- FOURTH AFFIRMATIVE DEFENSE

                     17                        (Failure to Show Any Facts of Refusal to Make Payment

                     18                            or False Denial of the Amount or Validity of Wages)

                     19           34.     Defendant asserts that the Complaint, and each purported cause of action
                     20   contained therein, is barred in whole or in part because Defendant exercised reasonable care and

                     21   compensated Plaintiff in a manner that Defendant believed, in good faith, complied with the

                     22   applicable laws and provisions, including the Labor Code and the IWC Wage Orders. Plaintiff

                     23   has failed to allege facts showing that any person, agent, manager, superintendent, or officer of

                     24   Defendant willfully, knowingly or intentionally refused to pay wages due and payable after a

                     25   demand had been made or falsely denied the amount or validity thereof, with the intent to secure

                     26   for Defendant any discount upon which such indebtedness, or with intent to annoy, harass,

                     27   oppress, hinder, delay or defraud the person to whom indebtedness was due. As such, a good
                     28   faith dispute exists as to alleged monies, wages and/or penalties owed. Moreover, any alleged
F ORD & H ARRISON
       LLP
 ATTO RNEY S AT LAW
                          WSACTIVELLP:11725065.1                            9
    LOS A NG EL ES                                            DEFENDANT DENNY’S, INC.’S ANSWER
              Case 2:20-cv-08567-VAP-PD Document 1-4 Filed 09/18/20 Page 10 of 13 Page ID #:46



                      1   deficiencies were subject to cure, and therefore any penalties would be barred.

                      2                             THIRTY-FIFTH AFFIRMATIVE DEFENSE

                      3                      (Failure to Show Intentional Violation of Wage Statements)

                      4           35.     Plaintiff’s Complaint, and each claim contained therein, is barred to the extent that

                      5   Plaintiff has failed to allege any facts showing that Defendant, or any officer, agent, employee,

                      6   fiduciary, or other person who has the control, receipt, custody, or disposal of, or pays the wages

                      7   due an employee, willfully, knowingly and intentionally violated the provisions of California

                      8   Labor Code section 226. Plaintiff, therefore, has no claim pursuant to California Labor Code

                      9   sections 226(e) and/or 226.6.
                     10                             THIRTY-SIXTH AFFIRMATIVE DEFENSE

                     11                   (Failure to Show Injury Based on Inaccurate Wage Statements)

                     12           36.     Plaintiff’s Complaint, and each claim contained therein, is barred to the extent that

                     13   Plaintiff cannot show that he has suffered the requisite “injury” required to have standing to

                     14   maintain a claim for failure to provide accurate wage statements pursuant to California Labor

                     15   Code section 226(e).

                     16                            THIRTY-SEVENTH AFFIRMATIVE DEFENSE

                     17                                        (No Unfair Competition)

                     18           37.     Plaintiff’s purported Sixth Cause of Action is barred because the alleged practices

                     19   are not unlawful or unfair, the public is not likely to be deceived by any alleged practices,
                     20   Defendant gained no competitive advantage by such alleged practices and the benefits of the

                     21   alleged practices outweigh any alleged harm or other impact it may cause.

                     22                            THIRTY-EIGHTH AFFIRMATIVE DEFENSE

                     23                             (Failure to Show Non-Payment of Overtime)

                     24           38.     Any recovery on Plaintiff’s Complaint with respect to the allegations of failure to

                     25   pay overtime is barred because Plaintiff was not entitled to overtime compensation, additional or

                     26   otherwise, under the California Labor Code, the applicable wage orders of the California

                     27   Industrial Welfare Commission, and/or applicable federal law.
                     28   ///
F ORD & H ARRISON
       LLP
 ATTO RNEY S AT LAW
                          WSACTIVELLP:11725065.1                          10
    LOS A NG EL ES                                          DEFENDANT DENNY’S, INC.’S ANSWER
              Case 2:20-cv-08567-VAP-PD Document 1-4 Filed 09/18/20 Page 11 of 13 Page ID #:47



                      1                            THIRTY-NINTH AFFIRMATIVE DEFENSE

                      2                                        (Waiver of Meal Periods)

                      3           39.     Plaintiff’s Complaint, and each claim contained therein, is barred to the extent that

                      4   Plaintiff signed legally valid written waivers of any meal periods, or voluntarily skipped, delayed

                      5   or cut short any provided meal periods.

                      6                               FORTIETH AFFIRMATIVE DEFENSE

                      7                                        (Waiver of Rest Periods)

                      8           40.     Plaintiff’s Complaint, and each claim contained therein, is barred to the extent that

                      9   Plaintiff voluntarily skipped, delayed or cut short any authorized and permitted rest periods.
                     10                             FORTY-FIRST AFFIRMATIVE DEFENSE

                     11                                    (Unstated Affirmative Defense)

                     12           41.     Defendant alleges that it may have additional, as yet unstated, defenses available.

                     13   Defendant has not completed its investigation of the facts of this case, has not completed

                     14   discovery in this matter, and has not completed its preparation for trial. The affirmative defenses

                     15   asserted herein are based on Defendant’s knowledge, information and belief at this time, and

                     16   Defendant specifically reserves the right to modify, amend, or supplement any affirmative

                     17   defenses contained herein at any time. Defendant reserves the right to assert additional defenses

                     18   as information is gathered through discovery and investigation. In asserting these defenses,

                     19   Defendant does not allege or admit that it has the burden of proof and/or persuasion with respect
                     20   to any of these matters and does not assume the burden of proof and/or persuasion with respect to

                     21   any matter as to which Plaintiff has the burden of proof or persuasion.

                     22                                                PRAYER

                     23           WHEREFORE, Defendant DENNY’S, INC. prays that:

                     24           1.      The Complaint be dismissed in its entirety with prejudice, and that Plaintiff take

                     25   nothing by the Complaint;

                     26           2.      Judgment be entered against Plaintiff and in favor of Defendant DENNY’S, INC.;

                     27           3.      Defendant DENNY’S, INC. be awarded its costs of suit and reasonable attorneys’
                     28   fees if allowable by law; and
F ORD & H ARRISON
       LLP
 ATTO RNEY S AT LAW
                          WSACTIVELLP:11725065.1                          11
    LOS A NG EL ES                                          DEFENDANT DENNY’S, INC.’S ANSWER
              Case 2:20-cv-08567-VAP-PD Document 1-4 Filed 09/18/20 Page 12 of 13 Page ID #:48



                      1           4.      For such other relief as the court may deem just and proper.

                      2
                                                                      Respectfully submitted,
                      3
                          Dated: September 16, 2020                   FORD & HARRISON LLP
                      4

                      5




                                                                                 %'"_'
                      6
                                                                      By:
                      7                                                      David L. Cheng
                      8                                                      Min K. Kim
                                                                             Attorneys for Defendants,
                      9                                                      DENNY’S, INC. and DFO, LLC

                     10

                     11

                     12

                     13

                     14

                     15

                     16

                     17

                     18

                     19
                     20

                     21

                     22

                     23

                     24

                     25

                     26

                     27
                     28
F ORD & H ARRISON
       LLP
 ATTO RNEY S AT LAW
                          WSACTIVELLP:11725065.1                            12
    LOS A NG EL ES                                          DEFENDANT DENNY’S, INC.’S ANSWER
              Case 2:20-cv-08567-VAP-PD Document 1-4 Filed 09/18/20 Page 13 of 13 Page ID #:49



                        1                                          PROOF OF SERVICE

                        2           I, Lillian Marquez, declare:
                        3           I am a citizen of the United States and employed in Los Angeles County, California. I am
                        4   over the age of eighteen years and not a party to the within-entitled action. My business address
                            is 350 South Grand Avenue, Suite 2300, Los Angeles, California 90071.
                        5
                                    On September 16, 2020, I served a copy of the following document(s) described below
                        6   on the interested parties in this action, as follows:
                        7                   DEFENDANT DENNY’S, INC.’S ANSWER TO PLAINTIFF’S
                        8                              UNVERIFIED COMPLAINT

                        9            Ronald Yoosefian, Esq.                        Attorneys for Plaintiff,
                                     Susana Oganesian, Esq.                        ROBERTO CARDENAS
                    10               Frank Gerald Chica, Esq.
                                     YOOSEFIAN LAW FIRM, P.C.
                    11               135 South Jackson Street, Suite 203
                                     Glendale, CA 91205
                    12               Tel: (818) 275-1529
                                     Fax: (818) 275-1747
                    13

                    14
                                    BY U.S. MAIL: By placing the document(s) listed above in a sealed envelope with
                    15
                            ý       postage thereon fully prepaid, in the United States mail at Los Angeles, California
                                    addressed as set forth above. I am readily familiar with the firm's practice of collection
                    16              and processing correspondence for mailing. Under that practice it would be deposited
                                    with the U.S. Postal Service on that same day with postage thereon fully prepaid in the
                    17              ordinary course of business. I am aware that on motion of the party served, service is
                                    presumed invalid if postal cancellation date or postage meter date is more than one day
                    18              after date of deposit for mailing in affidavit.

                    19      ¨       BY OVERNIGHT MAIL: By placing the document(s) listed above in a sealed Federal
                                    Express envelope and affixing a pre-paid air bill, and causing the envelope to be
                    20              delivered to a Federal Express agent for delivery.

                    21      ¨       BY E-MAIL OR ELECTRONIC TRANSMISSION: I electronically served the
                                    documents on the date shown below to the e-mail addresses of the person listed below. I
                    22              did not receive within a reasonable time after the transmission any electronic message or
                                    other indication that the transmission was unsuccessful
                    23

                    24      ý       STATE: I declare under penalty of perjury under the laws of the State of California that
                                    the above is true and correct.
                    25
                                    Executed on September 16, 2020, at Los Angeles, California.
                    26

                    27
                    28                                                           Lillian Marquez
F ORD & H ARRISON
       LLP
 ATTO RNEY S AT LAW
                            WSACTIVELLP:11725065.1                         13
 WAS HI NG TO N, D.C.                                         DEFENDANT DENNY’S, INC.’S ANSWER
